from a judgment and order (one paper) of the Supreme Court, Monroe County (John J. Ark, J.), entered December 9, 2011. The judgment and order, insofar as appealed from, denied plaintiffs motion for partial summary judgment.
Now, upon the stipulation of settlement and discontinuance of action signed by the attorneys for the parties and filed in the Monroe County Clerk’s Office on September 17, 2012,
It is hereby ordered that said appeal is unanimously dismissed without costs upon stipulation. Present—Smith, J.E, Peradotto, Lindley, Valentino and Whalen, JJ.